Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	This is a continuation application claiming priority from Application No. 16/374,480, now U.S. Patent No. 10,657,603.  
	A thorough search has been conducted and the claims are in condition for allowance.  An eTerminal Disclaimer has been filed in view of the close similarity of the present claims to those of the Issued Patent.
Eligibility of the claimed subject matter under §101 is explained below.
An Examiner’s Amendment appears below.
	Accordingly, Claims 1 – 10 and 12 - 20 are in condition for allowance.
	A statement of Reasons for Allowance is set forth below.

Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner's amendment was given by James Collins, Applicant’s Attorney of Record, on in an interview on October 14, 2021.  
Additions to the claims are indicated by underlining and deletions are indicated by strike through; although, some deletions are indicated by [[xx]].  All claims are included here for completeness.  The claims have been amended as follows: 

11.	(Canceled)


Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance:
	Eligibility under §101:	
	The present claims are eligible under §101 for the following reasons:
	Independent Claim 1 is directed to a method and is therefore drawn to the statutory category of a process.  Claim 17 is a system claim which recites various hardware components and therefore falls into the statutory category of “machine/manufacture.”  
	Claim 1 is illustrative of eligibility.
	Claim 1 recites the limitation:

    PNG
    media_image1.png
    172
    623
    media_image1.png
    Greyscale


	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices. That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity. Fundamental economic principles or practices are examples of such methods. In this case, the fundamental economic principle or practice is the practice of receiving a queue of documents, reformatting the documents, and removing metadata therefrom in preparation for routing or classifying the documents.  This is an extremely common practice and is performed millions of times each day in the financial and insurance industries.  For example, pdf documents are commonly parsed and re-formatted preparatory to being routed and stored in another format which is readily searchable, such as an SQL format.
	Furthermore, the mere nominal recitation of computer components such as “metadata” or “media” does not remove the claim from the category of common or abstract methods of organizing human activity. 
	However, as noted above in the Claims, claim also recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 1 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  In particular, the claim recites additional computerized components, such as partitioned document pages having a physical page length and using machine learning models – in particular, an ensemble type machine learning model – to classify the pages, embed routing information as metadata, merging the pages, and routing the merged documents to a final destination for storage.
	The contexts and these limitations are recited with specificity.  Moreover, their functions and interactions are also recited with specificity.  
	Thus, the claim now recites the following additional limitations:
partitioning each document of the set of documents into separate stand-alone documents such that each partitioned document represents no more than a predetermined physical page length; 
converting each of the partitioned documents into separate recognition vectors that comprise information conveyed in each of the partitioned documents; 
classifying the partitioned documents through a plurality of learning models that are combined to generate a summed output; 
the plurality of learning models comprises a successive learning model that minimizes a plurality of residuals generated from a preceding learning model; 
processing the summed output as an input to a subsequent learning model that embeds routing information in second metadata associated with each of the partitioned documents to reduce a routing error; 
merging the classified partitioned documents in response to a plurality of rules based at least in part on the second metadata; and 
causing the merged documents to be routed to a destination independent of the predefined destination and the associated metadata.
	
	This claimed method and system partitions the pages of each document and then re-merges the pages following machine learning for document classification and embedding new metadata for routing.  Therefore, a practical application is embodied in the claim in terms of the specific page processing, including machine learning techniques.  Machine learning is well known in the field of document classification.  The same is true of ensemble models wherein multiple classifiers are used and their outputs are combined in some fashion to reduce error. Thus, it is well known that an ensemble, with respect to machine learning, can be comprised of a collection or set of classifiers, each one classifying a particular characteristic or feature of the object to be classified.  
However, as explained in the specification at [0034] – [0035], the claimed invention uses a novel approach to ensemble models in which a residual is first generated in a subtractive process, and then another model is applied.  The output of that model is then added to the output of yet a third model and the sum represents an additive process.  
	The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, classifying documents more accurately and quickly based on machine learning models and separate page processing.  These and other additional limitations represent a technological solution to the technical problem described above and are claimed with specificity.  
	Claim 1 is therefore eligible under §101.  The other independent claim and all associated dependent claims are eligible for the same reasons as set forth above.
	Therefore, the allowed claims are eligible under §101.
	
	Nonobviousness under §103:
	The following is a description of the claimed features which, at least in part, overcome the prior art of record including the recent search.  That is, the prior art does not appear to teach or suggest the following features from Claim 1:
The claimed method first converts a set of documents encoded in a first file format for storage in a non- transitory computer media into a second file format.  This conversion removes all of the associated metadata of each document of the set of documents.  The documents are partitioned into separate stand-alone documents such that each partitioned document represents no more than a predetermined physical page length.
Each page is then converted such that separate recognition vectors for that page are used to identify the document features and key words.  Machine learning can then be used to classify the partitioned documents.  The classifying of the partitioned documents is accomplished through a plurality of learning models that are combined to generate a summed output; the plurality of learning models comprises a successive learning model that minimizes a plurality of residuals generated from a preceding learning model.  The summed output is used as an input to a subsequent learning model that embeds routing information in second metadata associated with each of the partitioned documents to reduce a routing error.  The classified partitioned documents are then merged in response to a plurality of rules based at least in part on the second metadata and the merged documents can be routed to a destination independent of the predefined destination and the associated metadata.

The newly-cited, patent prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art:
U.S. Patent No. 10,832,347 to Westhues et al.  This reference is relevant to the features of insurance claim routing.
U.S. Patent Publication No. 2009/0265385 to Beland et al.  This reference is relevant to the features of imaging insurance documents.
U.S. Patent Publication No. 2011/0137898 to Gordo et al.  This reference is relevant to the features of classifying unstructured documents.
U.S. Patent Publication No. 2008/0168135 to Redlich et al.  This reference is relevant to the features of extracting content from documents for the purpose of classifying them.
U.S. Patent Publication No. 2003/0002068 to Constantin et al.  This reference is relevant to the features of routing document images.
U.S. Patent Publication No. 2019/0238708 to Kozlovsky et al.  This reference is relevant to the features of classifying documents.
U.S. Patent Publication No. 2021/0209551 to Navarra et al.  This reference is relevant to the features of classifying workers compensation claim documents.
U.S. Patent Publication No. 2007/0282824 to Ellingsworth.  This reference is relevant to the features of classifying documents.
PCT Patent Publication No. WO 2009/073032 to Malaney et al.  This reference is relevant to the features of intelligent routing.
PCT Patent Publication No. WO 2018/006004 to Valdes et al.  This reference is relevant to the features of document management.

Non-Patent Literature:
“Boost a Weak Learner to a Strong Learner Using Ensemble System Approach,”
Mr. Vimal B. Vaghela Prof. Amit Ganatra Prof. Amit Thakkar
Department of Computer Engineering, Department of I.T.
CIT - Changa-388421 CIT Gujarat, India Gujarat, India Gujarat, India

Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited patent publication to Paterson is considered the closest reference.  This reference teaches the classification of individual pages of a document in a document management system.  It teaches the page handling processes very analogous to the claimed invention, and the use of metadata to route and file such pages.  However, Paterson fails to teach the ensemble machine learning process recited above, including both a subtractive/residual process and an additive process to reduce classification errors.
Of the NPL of record, Vaghela is considered the closest reference.  It teaches the use of an ensemble method to boost a weak learner into a strong learner.  It teaches the use of “boosting” by giving weights to various classification factors and then combining the outputs to reduce errors.  However, Vaghela fails to teach the ensemble machine learning process recited above, including both a subtractive/residual process and an additive process to reduce classification errors.
Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

October 16, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691